 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOMMY MACKEY,                                     No. 1:18-cv-00988-DAD-JDP
12                       Plaintiff,
                                                        ORDER DENYING PLAINTIFF’S MOTION
13           v.                                         TO COMPEL WITHOUT PREJUDICE
14    D. GOSS, et al.,                                  ECF No. 32
15                       Defendants.                    ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR SERVICE AS MOOT
16
                                                        ECF No. 29
17

18          Plaintiff Tommy Mackey is a state prisoner proceeding with counsel in this civil rights

19   action brought under 42 U.S.C. § 1983. On February 24, 2020, plaintiff filed a motion to compel.

20   ECF No. 32. This motion does not appear to have been filed in accordance with the relevant

21   courtroom procedures, although the court understands that plaintiff may have had difficulty

22   accessing such procedures. (Plaintiff should see the attached document, also available at

23   caed.uscourts.gov.) The court therefore denies the motion without prejudice. The court may

24   reconsider such a motion at a later date, if the issue remains relevant after the attached procedures

25   have been followed, including a meeting between the parties and “a good faith effort to resolve

26   the dispute without court action.”

27          Plaintiff’s motion for service of process against defendant Martinez, ECF No. 29, is

28   denied as moot. Defendant Martinez waived service on November 18, 2019. See ECF No. 27.
                                                        1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:     March 2, 2020
 4                              UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                2
